Confidential Treatment has been requested for portions of this exhibit. The copy filed herewith omits the information subject to the confidentiality request.Omissions are designated as “***”. A complete version of this exhibit has been filed separately with the Securities and Exchange Commission. Exhibit License And Distribution Agreement By and Between NovaDel Pharma Inc. and Mist Acquisition , LLC Dated as of October 27, 2009 TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS 1 ARTICLE 2 LICENSES 6 2.1 Licenses to Mist 6 2.2 Sublicensing 6 2.3 No Implied Licenses 7 2.4 Retained Rights 7 2.5 Patent Challenge 8 2.6 Trademarks 8 2.7 Rights in Bankruptcy 9 ARTICLE 3 COMMERCIALIZATION and DISTRIBUTION 9 3.1 Overview and Diligence 9 3.2 Commercialization Plans and Reports. 9 3.3 Overall Commercialization Expenses and Responsibilities 10 3.4 Restrictions 10 3.5 Mist’s Obligations 10 3.6 Pharmacovigilance 11 3.7 Product Changes 11 3.8 Recalls and Withdrawals 12 3.9 Co-Promotion Option 12 3.10 Line Extensions 12 3.11 Manufacturing 12 3.12 NovaDel Obligations 13 ARTICLE 4 FINANCIAL TERMS 14 4.1 Upfront Payment 14 4.2 Milestone Payments 14 4.3 Performance Payments 14 4.4 Generic Competition 15 4.5 Sublicense Payments 15 4.6 Payment Method 15 4.7 Payment Schedules; Reports 15 -i- TABLE OF CONTENTS (continued) Page 4.8 Records Retention; Audit 15 ARTICLE5 CONFIDENTIALITY 16 5.1 Confidential Information 16 5.2 Publicity; Filing of this Agreement 17 5.3 Use of Names 18 5.4 Confidentiality of this Agreement 18 5.5 Survival 18 ARTICLE 6 OWNERSHIP OF INTELLECTUAL PROPERTY AND PATENT RIGHTS 18 6.1 Ownership of Intellectual Property 18 6.2 Patent Prosecution and Maintenance 19 6.3 Infringement by Third Parties 19 6.4 Infringement of Third Party Rights 20 ARTICLE 7 REPRESENTATIONS AND WARRANTIES 20 7.1 Representations, Warranties and Covenants 20 7.2 Limitation on Representations or Warranties 22 7.3 Disclaimer of Warranty 22 7.4 Limitation of Liability 22 ARTICLE 8 INDEMNIFICATION; INSURANCE 23 8.1 Indemnification 23 8.2 Notice of Claim 23 8.3 Control of Defense 23 8.4 Right to Participate in Defense 24 8.5 Settlement 24 8.6 Cooperation 24 8.7 Insurance 25 ARTICLE 9 TERM AND TERMINATION 25 9.1 Term 25 9.2 Termination. 25 9.3 Effects of Termination 26 -ii- TABLE OF CONTENTS (continued) Page 9.4 Manufacturing 28 9.5 FDA Communications 28 9.6 Accrued Rights 28 9.7 Other Remedies of Mist 28 9.8 Survival 28 ARTICLE 10 DISPUTE RESOLUTION 28 10.1 Disputes 28 10.2 Litigation 29 10.3 Injunctive Relief 29 10.4 Governing Law 29 ARTICLE 11 MISCELLANEOUS 29 11.1 Entire Agreement; Amendment 29 11.2 Force Majeure 29 11.3 Notices 30 11.4 Independent Contractors 30 11.5 Maintenance of Records 31 11.6 No Strict Construction 31 11.7 Assignment 31 11.8 Costs 31 11.9 Counterparts 31 11.10 Further Actions 31 11.11 Severability 31 11.12 Headings 31 11.13 No Waiver 31 -iii- LICENSE AND DISTRIBUTION AGREEMENT THIS LICENSE AND DISTRIBUTION AGREEMENT (this “Agreement”) is dated as of October 27, 2009 (the “Effective Date”) by and between NovaDel Pharma Inc., a Delaware corporation having a principal place of business at 25 Minneakoning Road, Flemington, New Jersey 08822 (“NovaDel”), and Mist Acquisition, LLC, a Delaware limited liability company (“Mist”) having a principal place of business at 11 Commerce Dr., 1st Floor, Suite #100, Cranford, New Jersey 07016.NovaDel and Mist are sometimes referred to herein individually as a “Party” and together as the “Parties.” RECITALS WHEREAS, NovaDel is the owner of the NovaDel Technology and desires to grant Mist the right to use the NovaDel Technology to Commercialize and Manufacture NitroMist®; and WHEREAS, Mist desires to obtain from NovaDel the right to use the NovaDel Technology to Commercialize and Manufacture NitroMist® and to utilize its Affiliates to Commercialize NitroMist®. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants contained herein, the Parties, intending to be legally bound, agree as follows: ARTICLE 1 DEFINITIONS The following terms shall have the following meanings as used in this Agreement: 1.1“Affiliate” means a Person that controls, is controlled by or is under common control with a
